Citation Nr: 0934499	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hip arthritis, 
including as secondary to service-connected disabilities.  

2.  Entitlement to service connection for left foot 
arthritis, including as secondary to service-connected 
disabilities.  

3.  Entitlement to service connection for a cervical strain, 
including as secondary to service-connected left and right 
total knee replacements.

4.  Entitlement to service connection for left lower side 
nerve damage, including as secondary to service-connected 
left total knee replacement.

5.  Entitlement to an increased evaluation for a low back 
strain, evaluated as 0 percent disabling prior to March 25, 
2008, and as 10 percent disabling as of March 25, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right fibula fracture.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board addresses the claims of entitlement to service 
connection for left hip arthritis, including as secondary to 
service-connected disabilities, entitlement to service 
connection for left foot arthritis, including as secondary to 
service-connected disabilities, and entitlement to service 
connection for left lower side nerve damage, including as 
secondary to service-connected left total knee replacement, 
in the REMAND section of this decision, below, and REMANDS 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran does not currently have a cervical strain.

3.  Prior to March 25, 2008, the preponderance of the 
evidence shows that the Veteran's low back disability 
involved arthritis and degenerative joint disease, and 
manifested as pain, stiffness, and limitation of motion; and 
there was no neurological deficit.  

4.  Since March 25, 2008, the preponderance of the evidence 
shows that the Veteran's low back disability has manifested 
as pain and limitation of motion; and there was no 
neurological deficit.  

5.  The Veteran's right fibula fracture healed, does not 
involve malunion or nonunion of the fibula, manifested in 
2004 as ankle pain, but not on motion, restricted or 
otherwise, and has been asymptomatic since 2005.   

6.  Neither disability picture at issue in this appeal is so 
exceptional or unusual with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  A cervical strain was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected left and right total knee replacements.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

2.  The criteria for entitlement to a 10 percent evaluation 
for a low back strain, prior to March 25, 2008, are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2008).


3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a low back strain, from March 25, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2008).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right fibula fracture are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated November 2005, February 
2006 and May 2006, before initially deciding those claims in 
a rating decision dated in June 2006.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent the Veteran in May 
2006 and June 2008, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c).  Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including 
service and post-service treatment records and information 
from his employer.  In written statements dated March 2006 
and May 2006, the Veteran indicated that he had no other 
information or evidence to give to support his claims.

The RO also conducted medical inquiry in support of the 
Veteran's claims for increased evaluations by affording the 
Veteran VA examinations, during which examiners discussed the 
severity of the disabilities at issue in this appeal.  The 
Veteran does not now dispute the adequacy of the reports of 
these examinations.  

The RO did not conduct medical inquiry in support of the 
Veteran's claim for service connection.  However, with regard 
to this claim, regulations do not mandate that such action be 
taken.  As explained below, there is no evidence of record of 
a currently diagnosed disability.  38 C.F.R. § 3.159(c)(4). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claim for Service Connection

The Veteran claims entitlement to service connection for a 
cervical strain.  According to written statements he 
submitted during the course of this appeal, he developed this 
strain secondary to his service-connected right and left knee 
disabilities.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(rating schedule) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a)

Service connection may be presumed for certain medical 
conditions, including arthritis, if it is shown that a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

According to the Veteran's service treatment records, during 
service, the Veteran was involved in an automobile accident, 
which caused multiple, serious injuries, including a skull 
fracture.  Following that accident, he did not report 
cervical spine complaints and no medical professional noted 
any cervical spine abnormalities.  Due to the skull fracture, 
one such professional ordered cervical spine x-rays in 
February 1966, which were normal.  

Following discharge, the Veteran continued to receive 
treatment for residuals of the accident/injuries and 
underwent multiple VA examinations.  However, during 
treatment visits and VA examinations, no medical professional 
diagnosed a cervical strain or any other cervical spine 
disability.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions diagnosing a cervical strain.  

Occasionally, lay assertions may be considered competent 
evidence on a question of etiology.  This occurs when: (1) 
the layperson is competent to identify a medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  In this case, the Veteran is competent to state 
that he feels pain in his neck (although he never reported 
this during treatment visits or examinations), but he does 
not possess a recognized degree of medical knowledge to 
diagnose that pain as a cervical strain.  The Board thus 
finds that the Veteran does not currently have a cervical 
strain and concludes that such condition was not incurred in 
or aggravated by active service and is not proximately due to 
or the result of service-connected left and right total knee 
replacements.  A preponderance of the evidence is against 
this claim.  The benefit-of-the-doubt rule is thus not for 
application.  

B.  Claims for Increased Evaluations

The Veteran seeks increased evaluations for his low back and 
right fibula disabilities.  He asserts that the evaluations 
assigned these disabilities do not accurately reflect the 
severity of his associated symptomatology.    

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (VA's 
review of a service-connected musculoskeletal disability must 
include an assessment of the functional impairment caused by 
that disability and that, if the service-connected disability 
involves a joint rated based on limitation of motion, 
adequate consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or 
maligned joints due to healed injury are entitled to at least 
the minimum compensable evaluation for the joint.  38 C.F.R. 
§ 4.59.  


1.  Low Back Disability

The RO has evaluated the Veteran's lumbar spine disability as 
0 and 10 percent disabling pursuant to DC 5237, which governs 
ratings of lumbosacral strains.  All diseases and injuries of 
the spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is to be 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is to be assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is to be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293.

Also applicable to the Veteran's claim are DCs 5003 and 5010.  
DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be rated on limitation 
of motion of affected parts, as arthritis, degenerative.  38 
C.F.R.  
§ 4.71a, DC 5010.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003.  The appropriate DCs 
for the specific joint involved in this case are noted above.

IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).

According to the above criteria and the evidence of record, 
the Veteran's lumbar spine disability picture more nearly 
approximates the criteria for a higher initial evaluation, 
prior to, but not from, March 25, 2008.  As explained below, 
the Veteran's low back disability initially manifested in 
service, somewhat improved following discharge, when a 
medical professional described it as very mild,  become more 
severe in 2005, and has remained stable since then.

a.  Prior to March 25, 2008

The Veteran first reported low back pain during active duty, 
six months after an 
in-service automobile accident.  Thereafter, medical 
professionals treated him for low back tenderness, pain with 
slight radiation down the back, some decreased lordosis and 
slight spasm.  X-rays initially revealed no abnormalities, 
but subsequently revealed narrowing at L4-5 and S1.  On 
separation examination conducted in October 1967, an examiner 
noted scoliosis of the lumbar spine on the left secondary to 
a shortened left leg.  

From discharge in 1967 to 2004, the Veteran did not seek 
treatment for low back complaints.  In December 1967, he did, 
however, undergo a low back examination.  On that date, an 
examiner, an orthopedist, noted mild limitation of motion and 
low back pain and diagnosed a very mild low back strain.  X-
rays were normal.  

In 2005, the Veteran sought treatment for low back 
complaints.  He reported that his job at the post office 
required heavy lifting, which was exacerbating his low back 
pain.  X-rays taken in July 2005 revealed degenerative joint 
changes.  Thereafter, medical professionals diagnosed 
arthritis of the lumbar spine and spondylosis and noted 
chronic back pain and stiffness and impaired range of motion 
of the lumbar spine at the end ranges.  

In December 2005, the Veteran underwent another VA 
examination, during which he reported back pain that had 
become aggravated during the last two years after engaging in 
certain activities.  The examiner noted that magnetic 
resonance imaging showed ruptured disks at L3-4 and L4-5 with 
foraminal compression and, based on these results, diagnosed 
moderate disk disease of the lumbar spine with moderate 
symptoms, including non-radiating pain.  The examiner also 
noted increased muscle tone on the left.  The examiner 
commented that, because these symptoms initially manifested 
in 2001, the disk disease was not a service-connected 
problem.  

In January 2006, during a VA outpatient treatment visit, the 
Veteran reported that he was stretching daily, was able to do 
most physical activities, and sometimes became sore secondary 
to such activities, but got through the day by taking 
additional medication.  In October 2006, a private 
orthopedist described the disc disease of the Veteran's low 
back as rather significant based on x-rays.  

The December 2005 VA examiner opined that the Veteran's 
degenerative disc disease was not related to his service-
connected disability.  Mittleider v. West, 11 Vet. App. 181 
(1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Thus consideration of a 
higher rating under DC 5243, intervertebral disc syndrome, is 
not necessary.  However, X-rays taken in July 2005 revealed 
degenerative joint changes; and pain, including on motion, 
stiffness, and limitation of motion has also been noted.  
Such symptoms warrant the assignment of a 10 percent 
evaluation under DCs 5003 and 5010 based on arthritis with 
painful motion shown by X-ray.  

An evaluation in excess of 10 percent is not warranted for 
this time period as there is no evidence that, prior to March 
25, 2008, the Veteran had forward flexion of the 
thoracolumbar spine ranging between 31 and 60 degrees, 
combined range of motion of the thoracolumbar spine of 120 
degrees or less, muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  (During 
service, a medical professional noted scoliosis and since 
discharge, multiple medical professionals have noted gait 
abnormalities, but in each case, they attributed the 
abnormalities to the Veteran's service-connected knee and leg 
disabilities.  A VA examination was conducted in December 
2005.  The range of motion of the lumbar spine was flexion to 
the floor, 30 degrees extension, 30 degrees lateral bending 
bilaterally, and 80 degrees rotation bilaterally.  The 
evaluations assigned these knee and leg disabilities 
contemplate the effect of these abnormalities.)  

Consideration must also be given to assignment of a higher 
evaluation because of pain, pain on motion, weakness, and 
functional impairment consistent with DeLuca and various 
regulatory provisions cited above.  As reflected in the 
December 2005 VA examination, no evidence of painful motion, 
incoodination, tenderness, or weakness.  Additional 
limitation of motion was not found on repetitive movement.  
There was no limitation of motion with flare ups.  To the 
extent that there are objective manifestations of limitation 
of function due to pain, they have been included in the 
current 10 percent rating.  Finally, associated objective 
neurological abnormalities have not been shown.  



b.  Since March 25, 2008

On March 25, 2008, the Veteran underwent a VA spine 
examination, during which he reported throbbing back pain, 
which did not radiate and had not caused incapacitation 
during the last 12 months.  The examiner noted a slightly 
antalgic gait bilaterally, increased tone in the paraspinous 
muscles, extension from 0 to 20 degrees, forward flexion from 
0 to 90 degrees, right lateral flexion and rotation from 0 to 
20 degrees, left lateral rotation from 0 to 10 degrees, left 
rotation from 0 to 15 degrees, all with pain, increased after 
repetitive use, and no tenderness or spasm, flare-ups, 
incoordination, fatigue, weakness or lack of endurance.  

Since March 25, 2008, the Veteran's low back disability has 
continued to cause painful motion, but not forward flexion 
ranging between 31 and 60 degrees, combined range of motion 
of the thoracolumbar spine of 120 degrees or less, muscle 
spasm or guarding, or incapacitating episodes of back pain 
secondary to disc disease.  

Consideration must also be given to assignment of a higher 
evaluation because of pain, pain on motion, weakness, and 
functional impairment consistent with DeLuca and various 
regulatory provisions cited above.  As reflected in the March 
2008 VA examination, no evidence of lack of endurance, 
incoodination, fatigueability, or weakness was found.  It was 
noted that the Veteran had no flare ups.  To the extent that 
there are objective manifestations of limitation of function 
due to pain, they have been included in the current 10 
percent rating.  Finally, associated objective neurological 
abnormalities have not been shown.  

An evaluation in excess of 10 percent may thus not be 
assigned the Veteran's low back disability for this time 
period.



2.  Right Fibula

The RO has evaluated residuals of the Veteran's right fibula 
fracture as 10 percent disabling pursuant to DC 5262, which 
governs ratings of impairment of the tibia and fibula.  This 
DC provides that a 10 percent evaluation is assignable for 
malunion of the tibia or fibula with slight knee or ankle 
disability.  A 20 percent evaluation is assignable for 
malunion of the tibia or fibula with moderate knee or ankle 
disability.  A 30 percent evaluation is assignable for 
malunion of the tibia or fibula with marked knee or ankle 
disability.  A 40 percent evaluation is assignable for 
nonunion of the tibia or fibula with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, DC 5262.

According to the above criteria and the evidence of record, 
the Veteran's right fibula disability picture does not more 
nearly approximate the criteria for an increased evaluation 
pursuant to DC 5262 or any previously noted regulation during 
any time period at issue in this case.  First, the RO has 
separately service connected all associated knee problems.  
Second, as explained below, the Veteran fractured his right 
fibula during service and received treatment for symptoms 
associated therewith, but following discharge, did not seek 
any further treatment (other than for his separately service-
connected knees) and only once reported any associated 
symptoms.  Moreover, during VA examinations conducted from 
1991 to 1998, 
x-rays failed to reveal malunion or nonunion of the fibula.  

More specifically, during VA examinations conducted in March 
1991 and October 2004, x-rays of the right tibia and fibula 
were normal.  In October 2004, an examiner objectively 
confirmed right ankle pain, but not with motion, restricted 
or otherwise.  During a VA examination conducted in December 
2005, an examiner noted no symptoms associated with the right 
fibula disability.  During a VA examination conducted in 
March 2008, an examiner noted that the Veteran's right fibula 
fracture had healed with no residuals.      

In sum, the Veteran's right fibula fracture is healed, does 
not involve malunion or nonunion of the fibula, manifested in 
2004 as ankle pain, but not on motion, restricted or 
otherwise, and has been asymptomatic since 2005.  A 
compensable evaluation is thus not warranted for the right 
fibula disability under DC 5262 or any pertinent regulation.   

3.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the Veteran's lumbar spine disability.  
The Veteran does not claim and there is no objective medical 
evidence of record establishing that either disability at 
issue in this decision, alone, causes marked interference 
with employment or necessitates frequent periods of 
hospitalization.  In fact, such evidence suggests that, to 
the extent the Veteran has interference with employment, it 
results from his service-connected knee disabilities.  The 
Board is therefore not required to remand these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the Veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to increased evaluations for a 
low back disability, from March 25, 2008, and a right fibula 
disability are not met.  In reaching this decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
the disabilities have on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered the 
benefit-of-the-doubt rule; however, because the preponderance 
of the evidence is against each of these claims, the rule is 
not for application and the claims must be denied.  The Board 
also concludes that the criteria for entitlement to a higher 
initial evaluation for a low back disability, prior to March 
25, 2008, are met.  Inasmuch as the evidence supports this 
particular claim, it must be granted.


ORDER

Service connection for a cervical strain, including as 
secondary to service-connected left and right total knee 
replacements, is denied.

A 10 percent evaluation for a low back strain, prior to March 
25, 2008, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An evaluation in excess of 10 percent for a low back strain, 
from March 25, 2008, is denied.

An evaluation in excess of 10 percent for residuals of a 
right fibula fracture is denied.  


REMAND

The Veteran claims entitlement to service connection for left 
hip arthritis, including as secondary to service-connected 
disabilities, entitlement to service connection for left foot 
arthritis, including as secondary to service-connected 
disabilities, and entitlement to service connection for left 
lower side nerve damage, including as secondary to service-
connected left total knee replacement.  Additional action is 
necessary before the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations in 
support of the claims being remanded are necessary.  The RO 
afforded the Veteran examinations during the course of this 
appeal, but the reports of these examinations are inadequate 
to decide these claims.  Therein, no examiner addressed 
whether, as alleged, the Veteran's left hip and foot 
arthritis and numbness in the left lower extremity, all shown 
to exist in recent medical records, are related to a service-
connected musculoskeletal disability, including a left total 
knee replacement.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo VA 
orthopedic and neurological examinations 
in support of the claims being remanded.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the Veteran 
has arthritis of the left hip 
and/or left foot and, if so, 
whether it manifested to a 
compensable degree within a 
year of his discharge from 
service; 

b) identify all left hip and 
foot disorders;

c) opine whether each disorder 
is at least as likely as not 
related to the Veteran's active 
service, including the 
documented motor vehicle 
accident; 

d) if not, opine whether each 
disorder is proximately due to 
or the result of one or more of 
the Veteran's service-connected 
musculoskeletal disabilities, 
including the left total knee 
replacement; 

e) also opine whether one or 
more of the service-connected 
musculoskeletal disabilities is 
aggravating the left hip and/or 
left foot disorder(s), 
including the arthritis;  

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

g) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claims being 
remanded.  In so doing, consider whether 
the Veteran is entitled to service 
connection for the claimed disorders on 
direct, presumptive, secondary and 
aggravation (Allen) bases.  Thereafter, 
if any benefit sought is not granted, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


